Citation Nr: 0736063	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability including as secondary to service connected left 
knee disability.  

2.  Entitlement to service connection for low back disability 
including as secondary to service connected left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2007 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran has essentially alleged that his service-
connected left knee disability has either caused or 
aggravated his current right knee disability and his current 
low back disability.  Although the evidence of record does 
not currently establish such a relationship, the Board notes 
that there appear to be outstanding treatment records from 
Dr. N, a treating physician and surgeon of the veteran, which 
may have a bearing on the determination as to whether the 
veteran's current right knee and back disabilities are 
secondary to his service connected left knee disability.   To 
date, it appears that the RO has only requested a summary of 
Dr. N's findings, rather than the complete treatment records 
pertaining to the veteran's left and right knee disabilities 
and back disabilities.  Consequently, a Remand is necessary 
in order to attempt to obtain the complete records.  In 
conjunction with this request the veteran should once again 
be advised that he can obtain and submit the records himself.  
Also, the veteran indicated at his September 2007 hearing 
that he receives Social Security Administration (SSA) 
disability benefits.  The medical records considered in 
conjunction with the granting of these benefits have not been 
secured.  As these records are constructively of record and 
may contain information pertinent to the instant claims, VA 
is obliged to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).      

The veteran has not received a VA examination to specifically 
evaluate whether there is a relationship between his right 
knee and back disabilities and his military service (to 
include his service-connected left knee disability).  As he 
has made reasonable allegations regarding the presence of 
such a relationship the Board finds that such a VA 
examination is warranted prior to final adjudication of his 
claim.  Consequently, on Remand the RO should arrange for 
such examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been provided complete VCAA notice in 
the form of a specific notice letter or 
letters in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of the 
evidence necessary to substantiate his 
claims for service connection both on a 
direct and secondary basis; notice of his 
and VA's responsibilities in claims 
development; notice to submit everything 
in his possession pertinent to his claim 
and notice regarding effective dates of 
awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should 
additionally be advised that he can 
submit any available evidence to support 
his contention that he injured his right 
knee during service.    
 
2.  The RO should make all reasonable 
efforts to obtain complete records from 
Dr. N relating to all treatment received 
by the veteran for left and right knee 
disability and low back disability.  If 
upon exhausting all reasonable efforts, 
the RO is not able to obtain complete 
records, it should clearly document all 
attempts made and responses received in 
the claims file.  Also, the veteran 
should be advised that he can obtain and 
submit the records himself and that he 
still bears the ultimate responsibility 
for ensuring that these private treatment 
records are received by VA.  

3.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination to grant the veteran SSA 
disability benefits. 

4.   The RO should then arrange for a VA 
examination by an orthopedic physician to 
determine the likely etiology of the 
veteran's current right knee and low back 
disabilities.   The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
that answers the following questions:

A) Is it at least as likely as not (i.e. 
is there a 50 percent chance or better) 
that the veteran's right knee disability 
is related to his military service?

B) Is it as least as likely as not (i.e. 
is there a 50 percent chance or better) 
that the veteran's right knee disability 
was caused or aggravated by his service-
connected left knee disability?  

C)  Is it at least as likely as not (i.e. 
is there a 50 percent chance or better) 
that the veteran's low back disability is 
related to his military service?
   
D)  Is it as least as likely as not (i.e. 
is there a 50 percent chance or better) 
that the veteran's low back disability 
was caused or aggravated by his service-
connected left knee disability?  

The examiner should explain the rationale 
for all opinions given.

5.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



